DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
 

Response to Amendment
This Office action is in response to amendment/reconsideration filed on 10/31/2022, the amendments have been considered. Claims 1, 2, 12, and 13 have been amended. Claims 1-20 are pending for examination, the rejection cited as stated below.




Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander Jacobus Maria Van der Velden et al (US 20170293705 A1), hereinafter “Van der Velden” in view of Xing Sun et al (US 20190129436 A1), hereinafter “Sun”.

Regarding Claim 1, Van der Velden discloses a system for providing machine learning algorithms with multi-source, real- time, and context-aware real-world data for use in artificial intelligence applications (Van der Velden, Abstract, providing augmented reality by defining a model representing a real-world system by using one or more sensors in the real-world system. Paragraph 0034, calibration performed utilizes machine learning models), the system comprising:
a server computer system configured to store and process input data, said server computer system comprising one or more server computers each comprising a memory and a processor (Van der Velden, Fig 5, Paragraph 0030, server room with servers. Paragraph 0044, CPU and memory. Paragraphs 0045-0047, computer network environment contains server with processor);
and a plurality of connected elements connected to one another and to said server via a network, each connected element comprising sensing mechanisms configured to capture multi-source sensory data from real world entities (Van der Velden, Paragraph 0033, receiving field data from one or more sensors in the real-world system. Paragraph 0039, in the real-world system, one or more sensors stream information. Fig 6, Paragraph 0046, server linked through the communications network to clients);
wherein said memory of said server computer system stores a persistent virtual world system storing virtual replicas of said real world entities that are updated based on said multi-source sensory data (Van der Velden, Paragraph 0031, storing in computer memory the predicted field data that results from the plurality of simulations performed. the model parameters and various values of the model parameters that were used in performing the simulations are also stored in computer memory. The predicted field data may be stored at step 102 via any means know in the art on any storage device known in the art. Further, in an embodiment, the data may be stored in a compressed form using a virtual/augmented reality authoring method. According to an embodiment where the model defined at step 101 is an approximate model, the predicted field data may be considered part of the model of the real-world system and, thus, storing in computer memory the predicted field data at step 103 may be considered updating and storing the approximate state model (in memory) of the real-world system using the predicted field data. Paragraph 0038, updating the model defined at step 101 with new behavior scenarios when new components or software are introduced to the real-world system. Such an embodiment updates the model at step 101, performs the simulations with the updated model at step 102, and then stores this new data in computer memory at step 103),
and wherein said server computer system is configured to prepare data including explicit data and said multi-source sensory data, thereby generating sensory and explicit data sets (Van der Velden, Paragraphs 0033-0034, system receives information via one or more sensors of the real-world system using received field data from the real-world, including temperature information);


However, Van der Velden fails to explicitly disclose train machine learning algorithms with machine learning input data sets comprising the sensory and explicit data sets, thereby generating trained machine learning data sets; apply the trained machine learning data sets for inference of new data and generation of implicit data that reflects real behavior of a system comprising said real world entities; and further train the machine learning algorithms with the implicit data.

 
Sun, from the same or similar field of endeavor, discloses train machine learning algorithms with machine learning input data sets comprising the sensory and explicit data sets, thereby generating trained machine learning data sets (Sun, Paragraph 0011, simulation of real world. Paragraph 0012, real world data collection system is used to generate or train one or more trajectory prediction models. Generating a simulated vehicle trajectory based on training the trajectory prediction models receive from the data collection system. Paragraph 0015, collecting image data and other perception data and ground truth data collected by the data collection system which reflects truly realistic real-world information, which are also used to generate training data. Training machine learning systems in order to produce output based on training data);
apply the trained machine learning data sets for inference of new data and generation of implicit data that reflects real behavior of a system comprising said real world entities (Sun, Paragraph 0015, training machine learning systems in order to produce output based on training data. Once the one or more trajectory prediction models are trained with real world data collection system in the training phase, the trained one or more trajectory prediction models are integrated into or connected with the trajectory simulation system);
and further train the machine learning algorithms with the implicit data (Sun, Paragraphs 0015-0016, simulation system uses the machine learning training provided by the real world data collection system to create corresponding simulations in a predicted model).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Van der Velden in view of Sun in order to further modify the method of providing a virtual reality experience by defining a model of a real-world system from the teachings of Van der Velden with the method of real-world simulations from the teachings of Sun.
One of ordinary skill in the art would have been motivated because by training machine learning systems there would be a way to produce predicted trajectories based on received real world data and improve user’s behaviors (Sun– Paragraphs 0003, 0015-0016).


Regarding Claim 2, the combination of Van der Velden and Sun disclose the system of claim 1 above, where Van der Velden further discloses wherein the server computer system is further configured to perform simulations, impact analysis through the use of impact data that represents impact of each virtual replica and the plurality of virtual replicas caused during system operation, or real world optimization with data obtained from the memory (Van der Velden, Paragraph 0026, leveraging a model of the real-world system (i.e., a digital twin) having a variety of model parameters that define properties of the real-world system and a large number of simulations of the real-world system that have been performed using the defined model, wherein the model and simulations are used to identify the real-world system and its various interactions. Paragraph 0031, updating and storing the approximate state model of the real-world system. Paragraph 0034, in an embodiment where the stored model is given by one or more interpolants that each include discrete polytope bins with continuous surrogates of respective behaviors of the real-world system, calibrating the model at step 105 includes optimizing the inputs of the surrogate model such that its outputs match the real-world sensor values. Paragraph 0038, updating the model defined at step 101 with new behavior scenarios when new components or software are introduced to the real-world system. Such an embodiment updates the model at step 101, performs the simulations with the updated model at step 102, and then stores this new data in computer memory at step 103.),
wherein said optimization includes managing counterpart replicas of said persistent virtual world system (Van der Velden, Paragraph 0027, such an augmented reality system can reduce the effects of compounded human errors and can accelerate situational awareness of non-visible properties, e.g., temperature, density, gas flow, material stresses, strain energy, and probable fracture location and likelihood, during emergent behavior of real-world systems. These capabilities can help to avoid physical catastrophic failures. Paragraph 0036, given the calibrated model, the method 100 continues and provides an augmented reality of the real-world system using the calibrated model of the real-world system. Thus, in operation, a user in the real-world system can have her reality augmented with a variety of visualizations determined using the calibrated model. This augmented reality may be determined in real time using the calibrated model to make predictions of behavior that are illustrated in the augmented reality. For example, the augmented reality may illustrate physical field data of the real-world system using the calibrated model. Such data, for instance, temperature, stress, strain, velocity, density, gas flow, material stresses, strain energy, probable fracture location and likelihood, can be illustrated to the user. Paragraph 0038, updating the model defined at step 101 with new behavior scenarios when new components or software are introduced to the real-world system).

Regarding Claim 3, the combination of Van der Velden and Sun disclose the system of claim 1 above, where Van der Velden further discloses wherein the virtual replicas are modeled through a replica editor stored in the memory by adding explicit data and instructions corresponding to each of the real world entities (Van der Velden, Paragraph 0026, the model parameters and field data are compressed using a virtual/augmented reality authoring method. Paragraph 0031, the data may be stored in a compressed form using a virtual/augmented reality authoring method).

Regarding Claim 4, the combination of Van der Velden and Sun disclose the system of claim 3 above, where Van der Velden further discloses wherein said explicit data and instructions input through said replica editor describe the shape, location, position and orientation, physical properties, and expected functioning and impact of each of said real world entities (Van der Velden, Paragraph 0039, FIG. 2 depicts an implementation of providing an augmented reality according to an embodiment of the present invention. Such an embodiment begins at virtual reality authoring system 221 which compresses data from simulations of the real-world system 230 that have been performed using the model b=f(p,.DELTA.t,x,c), where b is behavior of the model, p is one or more model parameter, t is time, x is position of one or more points in the real-world system, and c is a configuration of one or more model parameters. The model of the real-world system 230 and the data compressed at 221 allow the implementation shown in FIG. 2 to generate predicted field data 223 (e.g., temperature, pressure, stress, velocity) of behavior b anywhere in the real-world system 230 at a relative time (At). In the real-world system 230, one or more sensors 234 stream information used in the calibration step).

Regarding Claim 5, the combination of Van der Velden and Sun disclose the system of claim 1 above, where Van der Velden further discloses wherein the virtual replicas are further updated based on user input, server computer system computations, or combinations thereof (Van der Velden, Paragraph 0034, the calibration performed at step 105 can use other machine learning models. Paragraph 0038, updating the model defined at step 101 with new behavior scenarios when new components or software are introduced to the real-world system. Such an embodiment updates the model at step 101, performs the simulations with the updated model at step 102, and then stores this new data in computer memory at step 103).

Regarding Claim 6, the combination of Van der Velden and Sun disclose the system of claim 1 above, where Van der Velden further discloses wherein said multi-source sensory data comprises capturable data of each of said real world entities, comprising one or more of 3D image data, 3D geometries, 3D entities, 3D sensory data, 3D dynamic objects, video data, audio data, priority data, chemical composition, waste production data, textual data, time data, positional data, orientational data, velocity data, temperature data, humidity data, pollution data, lighting data, volume data, flow data, chromatic data, power consumption data, bandwidth data, or mass data (Van der Velden, Paragraph 0010, in yet another example embodiment, the performed plurality of simulations, simulate one or more emergent behaviors of the real-world system. Further, according to another embodiment, the augmented reality illustrates physical field data and/or predicted future physical field data of the real-world system determined using the calibrated model. In such an embodiment, the physical field data may include at least one of: temperature, density, gas flow, probable fracture location, likelihood of fracture, velocity, stress, and strain, amongst others. Paragraph 0027, Such an augmented reality system can reduce the effects of compounded human errors and can accelerate situational awareness of non-visible properties, e.g., temperature, density, gas flow, material stresses, strain energy, and probable fracture location and likelihood, during emergent behavior of real-world systems. Paragraph 0029, According to an example embodiment, defining the model at step 101 includes defining one or more model parameters. These parameters may include any such properties of the real-world system that is subject to the method. Examples include time, dimensions, materials, force, pressure loads, temperature, velocity, model configurations, system control settings, boundary conditions (how the geometry connects), the aforementioned prescribed conditions as a function of time, and any other system properties known to those of ordinary skill in the art).

Regarding Claim 7, the combination of Van der Velden and Sun disclose the system of claim 6 above, where Van der Velden further discloses wherein said multi-source sensory data comprises contextual data, said contextual data comprising micro-context immediately affecting a real world element, and macro-context derived from a plurality of micro- contexts, wherein said micro-context comprises 3D image data, 3D geometries, 3D entities, 3D sensory data, 3D dynamic objects, video data, audio data, textual data, time data, metadata, priority data, security data, positional data, lighting data, temperature data, quality of service (QOS), or service context of the environment immediately surrounding and affecting a target real world element (Van der Velden, Paragraph 0027, such an augmented reality system can reduce the effects of compounded human errors and can accelerate situational awareness of non-visible properties, e.g., temperature, density, gas flow, material stresses, strain energy, and probable fracture location and likelihood, during emergent behavior of real-world systems. These capabilities can help to avoid physical catastrophic failures).

Regarding Claim 8, the combination of Van der Velden and Sun disclose the system of claim 1 above, where Van der Velden further discloses wherein said sensory mechanisms comprise one or more temperature sensors, proximity sensors, inertial sensors, infrared sensors, pollution sensors, pressure sensors, light sensors, ultrasonic sensors, smoke sensors, touch sensors, chromatic sensors, humidity sensors, water sensors, or electrical sensors, or combinations thereof (Van der Velden, Paragraph 0010, Further, according to another embodiment, the augmented reality illustrates physical field data and/or predicted future physical field data of the real-world system determined using the calibrated model. In such an embodiment, the physical field data may include at least one of: temperature, density, gas flow, probable fracture location, likelihood of fracture, velocity, stress, and strain, amongst others. Paragraph 0026, In operation, according to an embodiment, discrete sensors at fixed locations stream values to the augmented reality system which, in response, determines the model parameters using a numerical calibration, such as error minimization, to match the predicted behavior (which was determined using the plurality of simulations) to the streaming measured behavior.  Paragraph 0027, Such an augmented reality system can reduce the effects of compounded human errors and can accelerate situational awareness of non-visible properties, e.g., temperature, density, gas flow, material stresses, strain energy, and probable fracture location and likelihood, during emergent behavior of real-world systems. Paragraph 0033, sensor in real-world system include a temperature sensor).

Regarding Claim 9, the combination of Van der Velden and Sun disclose the system of claim 1 above, where Van der Velden further discloses wherein said connected elements comprise one or more mobile phones, laptops, wearable computers, mobile game consoles, head-mounted displays, see-through devices, smart contact lenses, surveillance cameras, vehicles, traffic lights, buildings, streets, train-tracks, or home appliances (Van der Velden, Paragraph 0046, clients include headsets).

Regarding Claim 10, the combination of Van der Velden and Sun disclose the system of claim 1 above, where Van der Velden further discloses wherein said machine learning training and inference are implemented operationally or organizationally with goals (Van der Velden, Paragraph 0036, given the calibrated model, the method 100 continues and provides an augmented reality of the real-world system using the calibrated model of the real-world system. Thus, in operation, a user in the real-world system can have her reality augmented with a variety of visualizations determined using the calibrated model (i.e., meeting the goal of looking at a bridge and determining the stresses at various locations on the bridge based on the augmented reality of the real-world system)).

Regarding Claim 11, the combination of Van der Velden and Sun disclose the system of claim 1 above, where Van der Velden further discloses wherein said machine learning training is performed with additional data sets obtained by performing simulations with said explicit data and said multi-source sensory data captured by said connected elements (Van der Velden, Paragraph 0034, calibration performed utilizes machine learning models. Paragraph 0038, updating the model defined at step 101 with new behavior scenarios when new components or software are introduced to the real-world system. Such an embodiment updates the model at step 101, performs the simulations with the updated model at step 102, and then stores this new data in computer memory at step 103).


Regarding Claim 12, Van der Velden discloses a method for providing machine learning algorithms with multi-source, real- time, and context-aware real-world data for use in artificial intelligence applications (Van der Velden, Abstract, providing augmented reality by defining a model representing a real-world system by using one or more sensors in the real-world system. Paragraph 0034, calibration performed utilizes machine learning models), the method comprising:
providing a server computer system comprising one or more server computers each comprising a processor and a memory, and wherein said server computer system implements a persistent virtual world system storing a plurality of virtual replicas of real world entities (Van der Velden, Fig 5, Paragraph 0030, server room with servers. Paragraph 0044, CPU and memory. Paragraphs 0045-0047, computer network environment contains server with processor. Paragraph 0031, storing in computer memory the predicted field data that results from the plurality of simulations performed. the model parameters and various values of the model parameters that were used in performing the simulations are also stored in computer memory. The predicted field data may be stored at step 102 via any means know in the art on any storage device known in the art. Further, in an embodiment, the data may be stored in a compressed form using a virtual/augmented reality authoring method. According to an embodiment where the model defined at step 101 is an approximate model, the predicted field data may be considered part of the model of the real-world system and, thus, storing in computer memory the predicted field data at step 103 may be considered updating and storing the approximate state model (in memory) of the real-world system using the predicted field data.);
providing a plurality of connected elements connected to said server computer system via a network, each connected element comprising one or more sensing mechanisms (Van der Velden, Paragraph 0033, receiving field data from one or more sensors in the real-world system. Paragraph 0039, in the real-world system, one or more sensors stream information. Fig 6, Paragraph 0046, server linked through the communications network to clients);
capturing, by said connected elements, multi-source sensory data from real world entities that enrich and update said virtual replicas and transmitting said data to said server computer system (Van der Velden, Paragraph 0031, These interpolants can in turn be calibrated in step 105 to field data received at step 104 from one or more sensors and used to provide an augmented reality in step 106. Paragraph 0033, The method 100 continues by receiving field data from one or more sensors in the real-world system at step 104. To illustrate, returning to the aforementioned server room example, a temperature sensor from the first location in the server room may transmit temperature data to a computing system implementing the method 100 at step 104. Paragraph 0039, In the real-world system 230, one or more sensors 234 stream information used in the calibration step 222);
preparing, by said server computer system, data including explicit data and the multi-source sensory data, thereby generating sensory and explicit data sets (Van der Velden, Paragraph 0034, calibration performed utilizes machine learning models. Paragraph 0038, updating the model defined at step 101 with new behavior scenarios when new components or software are introduced to the real-world system. Such an embodiment updates the model at step 101, performs the simulations with the updated model at step 102, and then stores this new data in computer memory at step 103).
However, Van der Velden fails to explicitly disclose training, by said server computer system, machine learning algorithms with machine learning input data sets comprising the sensory and explicit data sets, generating trained machine learning data sets;
applying, by said server computer system, the trained machine learning data sets for inference of new data and generation of implicit data that reflects the real behavior of a system composed of real world entities;
and further training, by said computer system, the machine learning algorithms with the implicit data.

Sun, from the same or similar field of endeavor, discloses training, by said server computer system, machine learning algorithms with machine learning input data sets comprising the sensory and explicit data sets, generating trained machine learning data sets (Sun, Paragraph 0011, simulation of real world. Paragraph 0012, real world data collection system is used to generate or train one or more trajectory prediction models. Generating a simulated vehicle trajectory based on training the trajectory prediction models receive from the data collection system. Paragraph 0015, collecting image data and other perception data and ground truth data collected by the data collection system which reflects truly realistic real-world information, which are also used to generate training data. Training machine learning systems in order to produce output based on training data);
applying, by said server computer system, the trained machine learning data sets for inference of new data and generation of implicit data that reflects the real behavior of a system composed of real world entities (Sun, Paragraph 0015, training machine learning systems in order to produce output based on training data. Once the one or more trajectory prediction models are trained with real world data collection system in the training phase, the trained one or more trajectory prediction models are integrated into or connected with the trajectory simulation system);
and further training, by said computer system, the machine learning algorithms with the implicit data (Sun, Paragraphs 0015-0016, simulation system uses the machine learning training provided by the real world data collection system to create corresponding simulations in a predicted model).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Van der Velden in view of Sun in order to further modify the method of providing a virtual reality experience by defining a model of a real-world system from the teachings of Van der Velden with the method of real-world simulations from the teachings of Sun.
One of ordinary skill in the art would have been motivated because by training machine learning systems there would be a way to produce predicted trajectories based on received real world data and improve user’s behaviors (Sun– Paragraphs 0003, 0015-0016).


Regarding Claim 13, the combination of Van der Velden and Sun disclose the method of claim 12 above, where Van der Velden further discloses further comprising:
analyzing, by said server computer system, said implicit data to obtain impact data that represents impact of each virtual replica and the plurality of virtual replicas caused during system operation (Van der Velden, Paragraph 0026, leveraging a model of the real-world system (i.e., a digital twin) having a variety of model parameters that define properties of the real-world system and a large number of simulations of the real-world system that have been performed using the defined model, wherein the model and simulations are used to identify the real-world system and its various interaction);
and optimizing a real world system comprised of said real world entities (Van der Velden, Paragraph 0026, leveraging a model of the real-world system (i.e., a digital twin) having a variety of model parameters that define properties of the real-world system and a large number of simulations of the real-world system that have been performed using the defined model, wherein the model and simulations are used to identify the real-world system and its various interactions. Paragraph 0034, in an embodiment where the stored model is given by one or more interpolants that each include discrete polytope bins with continuous surrogates of respective behaviors of the real-world system, calibrating the model at step 105 includes optimizing the inputs of the surrogate model such that its outputs match the real-world sensor values),
and wherein said optimization includes managing counterpart replicas of said persistent virtual world system (Van der Velden, Paragraph 0027, such an augmented reality system can reduce the effects of compounded human errors and can accelerate situational awareness of non-visible properties, e.g., temperature, density, gas flow, material stresses, strain energy, and probable fracture location and likelihood, during emergent behavior of real-world systems. These capabilities can help to avoid physical catastrophic failures. Paragraph 0036, given the calibrated model, the method 100 continues and provides an augmented reality of the real-world system using the calibrated model of the real-world system. Thus, in operation, a user in the real-world system can have her reality augmented with a variety of visualizations determined using the calibrated model. This augmented reality may be determined in real time using the calibrated model to make predictions of behavior that are illustrated in the augmented reality. For example, the augmented reality may illustrate physical field data of the real-world system using the calibrated model. Such data, for instance, temperature, stress, strain, velocity, density, gas flow, material stresses, strain energy, probable fracture location and likelihood, can be illustrated to the user).

Regarding Claim 14, the combination of Van der Velden and Sun disclose the method of claim 12 above, where Van der Velden further discloses further comprising performing, by said server computer system, simulations with said sensory and explicit data sets, thereby generating additional machine learning input data sets (Van der Velden, Paragraph 0034, the calibration performed at step 105 can use other machine learning models. Paragraph 0035, Advantageously, the method 100 can rely on a limited number of sensors, the previously performed simulations, and stored data, to determine the various properties of the entire system with only the limited amount of real-world data. Paragraph 0037, A further embodiment of the method 100 predicts one or more points of failure of the real-world system by performing a simulation of the real-world system using the calibrated model, and, in turn, indicates the one or more predicted points of failure in the augmented reality).

Regarding Claim 15, the combination of Van der Velden and Sun disclose the method of claim 12 above, where Van der Velden further discloses wherein said explicit data input through said replica editor describe the shape, location, position and orientation, physical properties, and expected functioning and impact of each of said real world entities (Van der Velden, Paragraph 0027, It is also possible to visually indicate the location of likely failure modes (what real-world components are not working as intended) and to predict a state of the real-world system at a future time under various scenarios. Paragraph 0030, determining temperature in a first location of a server room. Paragraph 0039, FIG. 2 depicts an implementation of providing an augmented reality according to an embodiment of the present invention. Such an embodiment begins at virtual reality authoring system 221 which compresses data from simulations of the real-world system 230 that have been performed using the model b=f(p,.DELTA.t,x,c), where b is behavior of the model, p is one or more model parameter, t is time, x is position of one or more points in the real-world system, and c is a configuration of one or more model parameters. The model of the real-world system 230 and the data compressed at 221 allow the implementation shown in FIG. 2 to generate predicted field data 223 (e.g., temperature, pressure, stress, velocity) of behavior b anywhere in the real-world system 230 at a relative time (At). In the real-world system 230, one or more sensors 234 stream information used in the calibration step).

Regarding Claim 16, this claimed limitation is the same as the limitation addressed to Claim 6 above. Therefore it is rejected under the same rationale.

Regarding Claim 17, this claimed limitation is the same as the limitation addressed to Claim 7 above. Therefore it is rejected under the same rationale.
Regarding Claim 18, the combination of Van der Velden and Sun disclose the method of claim 12 above, where Van der Velden further discloses wherein preparing the data comprises attaching identity indicators to one or more of the plurality of virtual replicas, wherein the identity indicators comprise descriptive information on the corresponding real world elements, and wherein the identity indicators are used to feed supervised training algorithms with already-labeled data (Van der Velden, Paragraph 0026, embodiments of the present invention solve the foregoing problems by providing methods and systems that provide an augmented reality of a real-world system. Such methods can be used in performing training exercises and can further be utilized in real-time to improve decision making and outcomes. In order to provide such capabilities, embodiments leverage a model of the real-world system, i.e., a "digital twin" having a variety of model parameters that define properties of the real-world system and a large number of simulations of the real-world system that have been performed using the defined model. Paragraph 0039, for example, emergent behavior 236 can be projected on an augmented reality headset 224 worn by an operator to indicate sources of danger and improve decision making).

Regarding Claim 19, the combination of Van der Velden and Sun disclose the method of claim 12, where Van der Velden further discloses wherein said training of the machine learning algorithms and inference are implemented operationally or organizationally with goals (Van der Velden, Paragraph 0036, given the calibrated model, the method 100 continues and provides an augmented reality of the real-world system using the calibrated model of the real-world system. Thus, in operation, a user in the real-world system can have her reality augmented with a variety of visualizations determined using the calibrated model (i.e., meeting the goal of looking at a bridge and determining the stresses at various locations on the bridge based on the augmented reality of the real-world system)).

Regarding Claim 20, this claimed limitation is the same as the limitation addressed to Claim 11 above. Therefore it is rejected under the same rationale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to the subject matter of providing virtual replicas of real worlds using captured sensor data.
Some of the prior art include:
	US 20160247129 A1, US 20170286572 A1, and US 20190294975 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588. The examiner can normally be reached Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER O GUZMAN/Primary Examiner, Art Unit 2446